 
Exhibit 10.7
 
WAIVER


This WAIVER (this “Waiver”) is made and entered into as of July 15, 2016, by and
between SMG Growing Media, Inc., an Ohio corporation having its principal place
of business at 14111 Scottslawn Road, Marysville, Ohio 43041 (the “Investor”),
and AeroGrow International, Inc., a Nevada corporation having its principal
place of business at 6075 Longbow Dr., Suite 200, Boulder, Colorado 80301
(“AeroGrow”).  The Investor and AeroGrow are sometimes referred to herein
collectively as the “Parties” and individually as a “Party.”


WHEREAS, the Parties are parties to that certain Securities Purchase Agreement,
dated as of April 22, 2013 (the “Purchase Agreement”), pursuant to which the
Investor purchased shares of the Company’s Series B Convertible Preferred Stock,
par value $0.001 per share;


WHEREAS, in conjunction with the execution of the Purchase Agreement, the
Company filed a Certificate of Designations of Series B Convertible Preferred
Stock with the Secretary of State of the State of Nevada on April 19, 2013 (the
“Certificate of Designations”);


WHEREAS, the Parties are parties to that certain Investor Rights Agreement,
dated as of April 22, 2013 (the “Investor Rights Agreement”);


WHEREAS, the Company intends to enter into a series of transactions with the
Investor and its affiliates on or about the date hereof, including the execution
of: (i) that certain Second Amendment to Warrant to Purchase Shares of Common
Stock between the Parties; (ii) that certain Second Amendment to Technology
License Agreement between OMS Investments, Inc., a Delaware corporation (“OMS”),
and the Company; (iii) that certain Second Amendment to Brand License Agreement
between OMS and the Company; (iv) that certain First Amendment to Supply Chain
Services Agreement among The Scotts Company LLC, an Ohio limited liability
company (“Scotts”), OMS and the Company; (v) that certain First Amendment to
Collaboration Services Agreement among Scotts, OMS and the Company (the
documents referred to in clauses (i) through (v), collectively, the
“Amendments”); and (vi) that certain Term Loan and Security Agreement between
the Parties (the “Term Loan”); and


WHEREAS, in connection with the execution of the Amendments and the Term Loan
and the consummation of the transactions contemplated thereby, the Investor is
willing to waive certain provisions of the Certificate of Designations and the
Investor Rights Agreement, all subject to the terms and conditions of this
Waiver.


NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Parties hereby agree as follows:


1.                    Waivers.


(a)                    Notwithstanding the terms of the Certificate of
Designations, the Investor hereby waives its rights pursuant to Section 2(b) of
the Certificate of Designations to vote on or consent to the execution of the
Amendments and the Term Loan and the consummation of the transactions
contemplated thereby, solely with respect thereto.

--------------------------------------------------------------------------------

(b)                    Notwithstanding the terms of the Investor Rights
Agreement, the Investor hereby waives its rights pursuant to Section 5.4 of the
Investor Rights Agreement for a Series B Director (as such term is defined in
the Investor Rights Agreement) to vote on the execution of the Amendments and
the Term Loan and the consummation of the transactions contemplated thereby,
solely with respect thereto.


2.                    Effective Date.  This Waiver will become effective upon
the execution hereof by the Parties and the consummation of the transactions
contemplated by the Amendments and the Term Loan.


3.                    Miscellaneous.


(a)                    Continuing Effect; No Other Waivers.  Except as expressly
provided herein, all of the terms and conditions of the Certificate of
Designations and the Investor Rights Agreement are and shall remain in full
force and effect.  This Waiver shall not be deemed a consent or waiver, express
or implied, by the Investor to any breach of or deviation from any other
agreement, covenant or condition of the Certificate of Designations or the
Investor Rights Agreement not expressly referenced herein or of any other breach
or deviation from any other agreement, covenant or condition contained in any
other contract or arrangement that any of the Parties or their respective
affiliates are a party to.
 
(b)                    Amendment; Waiver.  This Waiver may be amended, and the
observance of or compliance with any provision hereof by any Party may be
waived, only by the written agreement of the Parties.
 
(c)                    Successors and Assigns.  Except as otherwise provided
herein, the provisions of this Waiver shall inure to the benefit of and be
binding upon the respective successors and permitted assigns of the Parties.
 
(d)                    Third Parties.  Nothing in this Waiver, express or
implied, is intended to confer upon any person, other than the Parties and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Waiver except as expressly provided in
this Waiver.
 
(e)                    Governing Law.  This Waiver shall be governed by and
construed exclusively in accordance with the internal laws of the State of Ohio,
as applied to contracts entered into and to be performed in Ohio.
 
(f)                    Counterparts.  This Waiver may be executed in one or more
counterparts (including, without limitation, facsimile counterparts), each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.
 
(g)                    Headings.  The headings and captions used in this Waiver
are used for convenience only and are not to be considered in construing or
interpreting this Waiver.
2

--------------------------------------------------------------------------------

(h)                    Severability.  If one or more provisions of this Waiver
are held to be unenforceable under applicable law, then such provision(s) shall
be excluded from this Waiver and the balance of this Waiver shall be interpreted
as if such provision(s) were so excluded and shall be enforceable in accordance
with its terms.


[Signature pages follow]
 

 
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Waiver to be executed and
delivered as of the date first above written.





 
SMG GROWING MEDIA, INC.
 
 
By:     __________________________________
Name:
Title:
 
 
 
AEROGROW INTERNATIONAL, INC.
 
 
By:     __________________________________
Name:
Title:
 
 
   

 


[Signature Page to Waiver]

 